Exhibit NEWS ANNOUNCEMENTFOR IMMEDIATE RELEASE NEXSTAR BROADCASTING REPORTS FOURTH QUARTER NET REVENUE OF $74.0 MILLION REFLECTING GROWTH IN CORE AD REVENUE, RETRANSMISSION, E-MEDIA AND MANAGEMENT FEE REVENUE - Net Revenue Excluding Political Rises 11.1% to $70.8 Million - - Fourth Quarter Operating Income Increases to $14.1 Million; Free Cash Flow Rises to $13.1 Million - Irving, TX – March 9, 2010 - Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) today reported financial results for the fourth quarter ended December 31, Summary 2009 Fourth Quarter Financial Highlights Fourth Quarter Revenue Comparisons ($ in millions) Three Months Ended December 31, 2009 2008 Change Local Revenue $ 44.0 $ 41.6 +5.9 % National Revenue $ 17.5 $ 15.8 +10.5 % Core Revenue (local and national) $ 61.5 $ 57.4 +7.2 % Political Revenue $ 3.7 $ 19.5 (81.1 )% e-MEDIA Revenue $ 3.4 $ 2.8 +19.6 % Retransmission Consent Fee Revenue $ 6.4 $ 3.9 +62.0 % Management Fee Revenue $ 0.7 $ 0.0 - Trade, Barter and Other Revenue $ 6.6 $ 6.8 (1.4 )% Gross Revenue $ 82.3 $ 90.4 (8.9 )% Net Revenue $ 74.0 $ 80.3 (7.9 )% Net Revenue Excluding Political $ 70.8 $ 63.8 +11.1 % Nexstar reported income from operations for the three months ended December 31, 2009 of $14.1 million, compared with a $17.5 million operating loss in the quarter ended December 31, 2008, which included a $33.9 million impairment charge.Broadcast cash flow totaled $28.8 million in the fourth quarter of 2009 compared with $34.7 million for the same period in 2008.Adjusted EBITDA totaled $24.7 million for the fourth quarter of 2009, compared with $30.3 million in the fourth quarter of 2008.Free cash flow in the quarter ended December 31, 2009 was $13.1 million, compared with $7.4 million in the comparable period of 2008. -more- Nexstar Broadcasting Group Q4 2009 Results, 3/9/10page 2 CEO Comment Perry A.
